Title: Joseph Delaplaine to Thomas Jefferson, 28 July 1814
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Sir,  Philadelphia July 28th 1814
            I acknowledge, most sincerely, the receipt of your kind and obliging favour of the 29th of the last month.—
            
                  It was my intention from the commencement of my undertaking to have placed your portrait in the first half volume of the Repository, and I regret, greatly regret, that any circumstances should induce me to depart from it.
            On this subject I have reflected much. I perceive from your letter of the 3d of May that the two original portraits of you are in the hands of Mr Stuart at Boston. I know of no means by which I can procure one of these long enough to have an engraving taken from it, unless, indeed, you will be so kind as to write to Mr Stuart on the subject. One of the portraits being your property, I can see no obstruction to my obtaining it, which will be very gratifying. I cannot reconcile to myself to have an engraving taken
			 from the Copy of one of these portraits by Mr Stuart, which you tell me is the property of the President. The moment, sir, it was discovered that the engraving was made from the Copy, when it was known that two originals existed, that moment the character of my work would be blasted, and my reputation as the publisher of this great National work destroyed. I leave you to judge sir, of the delicate situation
			 in which I am placed.
            In consulting my friends, under these circumstances, they advise me to defer the engraving until I can obtain one of the original pictures by your direction. They say, “still Mr Jefferson can be given in the first volume of the work.” This then is the arrangement
            
              
                 Washington,
                }
                first half volume
              
              
                Franklin
              
              
                General Green
              
              
                 Hamilton
              
              
                Ames
              
              
                 Rush
              
            
            The second half volume will appear with your portrait, Hancock and other worthies making five six other portraits. So that the Twelve portraits & lives will be bound up together which form the First volume of the work.
            Have the goodness to make the necessary arrangements to enable me in time to have an engraving taken, & if it is found necessary I will go to Boston & bring the picture with me.
            I am now prepared to put the portrait of Americus Vespusius in the hands of the engraver, & therefore request the favour of you sir to transmit it to me in the manner you propose. The print will be better for my purpose to have an engraving
			 from, than to engrave from a drawing of the picture. 
                  I sincerely wish there was also an equally
			 good print of Columbus.—Mr Wood a very distinguished likeness painter, proposes to go to Washington, when Congress sits, if he does, he purposes having the honor of waiting on you to paint Columbus for me.—
               
            Hoping to be honored with a letter,
            I remain with great respect & regard, Your very obed. huml servtJoseph Delaplaine
          
          
          
            P.S. The print of Vespusius shall be taken special care of & returned to you when done with.
          
        